Citation Nr: 0908830	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-06 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for herniated disc at L4-L5. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1989 to December 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDING OF FACT

The herniated disc disability does not manifest limitation of 
forward flexion to 30 degrees or favorable ankylosis of the 
entire thoracolumbar spine and has not caused any 
incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 20 
percent for a herniated disc at L4-L5 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2005 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that 
to substantiate a claim the claimant must provide, or ask the 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the VA must provide at 
lease general notice of that requirement to the claimant.  

While the Veteran was clearly not provided this more detailed 
notice, the Board finds that the Veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the Veteran is represented by a 
National Veterans' Service Organization recognized by the VA, 
specifically The Disabled American Veterans, and the Board 
presumes that the Veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, the Veteran and his representative 
were provided copies of the rating decision on appeal, the 
Statement of the Case and a Supplemental Statement of the 
Case all of which combined to inform the Veteran and his 
representative of the evidence considered, a summary of 
adjudicative actions, all pertinent laws and regulation, 
including the criteria for evaluation of the Veteran's 
disability, and an explanation for the decision reached.  
Lastly, the Veteran's representative provided written 
argument at the Board as to why the Veteran should be awarded 
a higher evaluation under the Schedule for Rating 
Disabilities.  In the Board's opinion all of the above 
demonstrates actual knowledge on the part of the Veteran and 
his representative of the information to be included in the 
more detailed notice contemplated by the Court.  As such, the 
Board finds that the Veteran is not prejudiced based on this 
demonstrated actual knowledge.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Treatment records identified by the Veteran have been 
obtained and he was afforded VA examinations to assess the 
severity of his disability.  In addition, the Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Law and Regulations

The Veteran maintains that he is entitled to a disability 
evaluation greater than 20 percent for his herniated disc at 
L4-L5.  Disability evaluations are determined by evaluating 
the extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

Disorders of the spine may be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

Under the General Rating Formula, a 20 percent evaluation is 
for assignment when forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 
60 degrees; when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or with 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  The next higher 
40 percent evaluation is for assignment when forward flexion 
of the thoracolumbar spine is 30 degrees or less or when 
there's favorable ankylosis of the entire thoracolumbar 
spine.  Higher evaluations at the 50 percent level are 
provided for with evidence of unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent evaluation for 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

Note (1) requires an evaluation of any associated objective 
neurological abnormalities, including, but not limited to, 
bowel, or bladder impairment, separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

Note (5) indicates that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 20 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  For purposes of evaluations under Diagnostic 
Code 5243, Note (1) states that an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (2).

Discussion

In the November 2005 rating decision, the RO continued the 
Veteran's 20 percent disability evaluation for his herniated 
disc at L4-L5.  

With respect to neurological symptoms, the Board notes that 
in a January 2007 rating decision, the RO granted the Veteran 
separate disability ratings for neurological impairment 
associated with his service-connected herniated disc at L4-L5 
effective September 19, 2006.  Specifically, the Veteran was 
granted service connection for neurological impairment of the 
right lower extremity with a disability evaluation of 10 
percent under Diagnostic Code 8520.  The Veteran has not 
expressed disagreement with that decision.  Therefore, the 
questions of separate evaluations for neurological 
impairment, or the evaluation assigned for that impairment, 
are not before the Board. 

The Veteran's back disability is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5243, the Diagnostic Code for 
intervertebral disc syndrome.  In determining whether the 
next higher 40 percent rating is warranted, the pertinent 
evidence of record has been reviewed and a discussion of such 
evidence follows.  

In August 2004, the Veteran underwent a Magnetic Resonance 
Imagining (MRI) of the lumbar spine.  The VA radiologist 
diagnosed the Veteran with degenerative disc disease with 
mild posterior herniation and anular tear at L5-S1, without 
spinal stenosis.  

In August 2004, during the course of VA outpatient treatment, 
the Veteran reported chronic back pain and further contended 
that his medication is not helping to decrease his pain.

In February 2005 through April 2005, the Veteran sought 
treatment for his chronic low back pain.  In an April 2005 
treatment record, the Veteran stated that his pain is 
constant and unbearable and has gotten worse over the past 
year.  He also reported more intense pain in the morning and 
whenever he lifts something heavy.  The Veteran indicated 
that he was employed as an auto mechanic, however, that his 
back problems were interfering with his job, thus he enrolled 
in school to learn a new profession.    

In May 2005 the Veteran underwent an MRI of the lumbar spine.  
The VA radiologist diagnosed the Veteran with mild 
thoracolumbar scoliosis and a mild posterior herniated disc 
at L5-S1, with no spinal stenosis.     

In June 2005, the Veteran underwent X-rays of the lumbosacral 
spine.  There was no evidence of compression fracture, 
moderate narrowing of L5-S1, normal lordosis, and his 
sacroiliac joints were open.  The VA radiologist noted 
probable ankylosing spondylitis.  

The Veteran underwent a VA examination in August 2005.  At 
the time of the examination, the Veteran reported that he 
first injured his back in a tailhook accident in 1990, when 
he was in service.  He indicated that he has frequent back 
pain, stiffness, decreased motion, and spasms in the lumbar 
spine.  The Veteran denied any incapacitating episodes during 
the past year.  

On physical examination, the Veteran's posture and gait were 
normal.  There was no evidence of kyphosis, lumbar 
flattening, lumbar lordosis, reverse lordosis, or scoliosis.  
There was some evidence of ankylosis of the thoracolumbar 
spine in a neutral position.  There was no evidence of muscle 
spasm, atrophy, guarding, or weakness.  On range of motion, 
there was moderate pain and moderate tenderness.
Range of motion of the lumbar spine was limited to 80 degrees 
flexion, 30 degrees extension, 30 degrees left and right 
lateral flexion, and 30 degrees left and right rotation.  
There was pain at 60 degrees flexion, 20 degrees extension, 
and 15 degrees lateral right flexion.  There were multiple 
connective tissue/muscle calcified nodules adjacent to the 
lumbar spine at the L4-S1 level, and when palpated, produced 
from the left sciatic area to the left leg.  The Veteran's 
sensation, refluxes, and motor strength in the lower 
extremities were normal.          

The examiner diagnosed the Veteran with a herniated disc at 
L4-L5 and an anular tear of herniated disc at L5-S1.  On 
range of motion, the examiner also included results using the 
DeLuca criteria, which included pain at 60 degrees flexion, 
20 degrees extension, and 15 degrees lateral right flexion.  
The Veteran's range of motion was noted to be only moderately 
decreased.  The examiner concluded that there was no evidence 
of additional limitation of motion or functional impairment 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive motion of the lumbar spine.  

In an October 2005 VA outpatient treatment record, the 
Veteran's history of ankylosing spondylitis is noted by the 
examiner, however, the Veteran indicated that it went into 
remission, as the pain in his thoracic spine is gone.  The 
Veteran stated that the medication he has been prescribed is 
helping to alleviate his back stiffness and pain.  

In a December 2005 VA outpatient treatment record, the 
Veteran's history of ankylosing spondylitis was noted.  The 
Veteran reported that his spinal pain has worsened over the 
past two weeks.  He also indicated that he received a shot of 
Kenalog a week prior to his visit.  The Veteran indicated 
that he is working as a part-time cleaner and a part-time 
security guard, both of which aggravate his back.  

In late December 2005, the VA afforded the Veteran X-rays of 
the lumbosacral spine.  The results were as follows.  There 
was mild to moderate intervertebral disc space narrowing 
present at the L5-S1 level.  There were very mild 
degenerative disc changes in the lumbar spine, predominantly 
characterized by mild osteophyte formation in the mid lumbar 
spine.  There was no acute fracture or significant 
subluxation of the lumbar spine.  There were some mild 
degenerative facet changes of the inferior lumbar spine.  
Scoliosis of the SI joints was present.  The Veteran was 
diagnosed with some mild degenerative disc changes of the 
lumbar spine and scoliosis of the SI joints.   

A February 2006 VA outpatient rheumatology treatment record 
indicated that upon examination, the Veteran walked stiffly.  
The Veteran's history of spondyloarthritis was noted and he 
was diagnosed with mechanical low back pain.   

VA outpatient treatment records from May 2006 through June 
2006 reported that the Veteran's spondylitis has worsened.  
The Veteran was diagnosed with chronic back pain.  

The Veteran underwent a second VA examination in September 
2006.  At the time of the examination, the Veteran reported 
that his back pain has increased in severity since the injury 
occurred.  He reported stiffness, fatigue, weakness, spasms, 
and pain.  The Veteran also indicted radiation pain of his 
right leg one to six days per week, which radiates in the 
sciatic nerve and lasts for hours.  He also described severe 
flare-ups, which occur every two to three weeks.  He stated 
that he is unable to bend, stoop, or kneel, without severe 
pain.  The Veteran reported the inability to walk more than 1/4 
mile without rest.  

On physical examination, the Veteran's spine was symmetrical 
in appearance and his gait was normal.  There was pain on 
motion, evidence of spasm on the right side, and tenderness 
on the right side.  There was no evidence of atrophy, 
guarding, or weakness.  There was no evidence of kyphosis, 
lumbar flattening, scoliosis, or reverse lordosis.  There was 
evidence of lumbar lordosis and of favorable ankylosis of 
some of the thoracolumbar spine.  The Veteran's sensory 
examination showed normal vibration, pinprick, light touch, 
and positive sensation.  His reflexes were normal.  On range 
of motion, flexion was to 70 degrees with pain, and flexion 
was limited to 50 degrees with repetitive use due to pain; 
extension was to 15 degrees with pain, and extension was 
limited to 10 degrees with repetitive use due to pain; 
lateral flexion of the right and left was to 30 degrees and 
limited to 15 degrees with repetitive use due to pain; and 
lateral rotation of the right and left was to 30 degrees.  X-
rays showed a slight narrowing of the disc at L5-S1.  

The examiner diagnosed the Veteran with a herniated disc at 
L4-L5 with residuals.  On range of motion, the examiner also 
included results using the DeLuca criteria, which included 
flexion limited to 50 degrees, extension limited to 10 
degrees, and right and left lateral flexion to 15 degrees.  
In addition, the examination showed decreased mobility, 
problems with lifting and carrying, lack of stamina, 
weakness, and decreased strength in the lower extremity due 
to pain.  The examiner also noted that the Veteran missed 
three weeks of work over the past year due to his back pain.       

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a schedular rating 
in excess of 20 percent for the Veteran's herniated disc at 
L4-L5.  As noted above, a 40 percent evaluation is 
appropriate when forward flexion of the thoracolumbar spine 
is limited to 30 degrees or less or when there is favorable 
ankylosis of the entire thoracolumbar spine.  Regarding both 
the August 2005 and the September 2006 VA examinations, and 
the various treatment records, the Veteran does not warrant 
an increase in rating as there was only evidence of ankylosis 
of some of his thoracolumbar spine.  Moreover, the August 
2005 examination showed forward flexion of the thoracolumbar 
spine to 60 degrees limited by pain and the September 2006 
examination demonstrated forward flexion of the thoracolumbar 
spine to 50 degrees with repetitive use due to pain. Thus, 
based on the aforementioned evidence, there Veteran has not 
met the schedular requirements for a 40 percent disability 
evaluation under Diagnostic Code 5243.

In reaching the aforementioned conclusion, the Board has 
considered the overall disability picture demonstrated by the 
record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this 
case.  In so doing, the Board has carefully considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the Veteran's 
disability is manifested by painful motion.  Although the 
Veteran has shown pain on motion, the Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
herniated disc at L4-L5 are, however, already contemplated by 
the 20 percent rating for his back disability.  

Regarding DeLuca criteria, the August 2005 VA examination 
included the examiner's finding that, the Veteran's range of 
motion was only noted to be moderately decreased, 
specifically pain at 60 degrees flexion, 20 degrees 
extension, and 15 degrees lateral right flexion.  Moreover, 
the examiner concluded that there was no evidence of 
additional limitation of motion or functional impairment due 
to pain, fatigue, weakness, or lack of endurance following 
repetitive motion of the lumbar spine.  While the September 
2006 VA examination included the examiner's comment that, the 
there was decreased mobility, problems with lifting and 
carrying, lack of stamina, weakness, and decreased strength 
in the lower extremity due to pain, the Veteran's range of 
motion, considering DeLuca criteria, included flexion limited 
to 50 degrees, extension limited to 10 degrees, and right and 
left lateral flexion to 15 degrees.  Moreover, on both 
examinations, there was no evidence of ankylosis of the 
entire thoracolumbar spine.  Thus, based upon the evidence of 
record, there is no indication that pain due to the Veteran's 
back disability causes functional loss greater than that 
contemplated by the 20 percent evaluation assigned.  38 
C.F.R. §§ 4.40, 4.45; DeLuca.  

Again, disorders of the spine may be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  In this regard, the Board 
notes that the Veteran has been diagnosed with degenerative 
disc disease, thus a discussion of an evaluation rating 
increase under Diagnostic Code 5243 is necessary.  

As noted above, under Diagnostic Code 5243, a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  The Board 
acknowledges that the evidence demonstrates that during the 
September 2006 VA examination, the Veteran reported to the VA 
examiner that he missed three weeks of work due to back pain 
in the past year.  However, as indicated above, Note (1) of 
Diagnostic Code 5243 holds that an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  In the present case, the medical 
evidence of record does not demonstrate that the Veteran was 
prescribed bed rest by a physician due to his lumbosacral 
service-connected disability.  Therefore, given the evidence 
of record, the Veteran does not warrant a 40 percent 
disability evaluation under Diagnostic Code 5243.     

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's limitation of motion in his 
lumbar spine is clearly accounted for in Diagnostic Code 
5243, which compensates for limitations of flexion with or 
without pain due to a herniated disc.  The Board finds a 20 
degree rating adequately addresses the Veteran's symptoms, 
including time lost from work.  In this regard, it should be 
remembered, as indicated above, that the percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, the Board 
finds that the Diagnostic Code for the Veteran's service-
connected disability adequately describes the current 
disability levels and symptomatology and, therefore, a 
referral for an extraschedular rating is not warranted.

In sum, there is no support for a disability evaluation in 
excess of 20 percent for the Veteran's herniated disc at L4-
L5.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  


ORDER

A disability evaluation in excess of 20 percent for herniated 
disc at L4-L5 is denied.   



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


